Exhibit 10.3



 

 

GTY Investors, LLC

 

November 7, 2018

 

GTY Technology Holdings Inc.

1180 North Town Center Drive

Suite 100

Las Vegas, Nevada 89144

 

Re:Convertible Promissory Note

 

Ladies and Gentlemen:

 

Reference is made to that certain convertible promissory note, dated as of
August 8, 2018 (the “Note”), issued by GTY Technology Holdings Inc., a Cayman
Islands exempted company (the “Maker”), to GTY Investors, LLC or its registered
assigns or successors in interest (the “Payee”). Capitalized terms used but not
defined herein have the meanings assigned to them in the Note.

 

The Payee hereby irrevocably waives, until the earlier of (A) May 1, 2019, and
(B) the closing date of a Business Combination, (i) the Maker’s obligation under
the Note to repay all unpaid principal under the Note on the earlier of (x)
November 1, 2018 and (y) the effective date of a Business Combination; and (ii)
any Event of Default existing under the Note as of the date hereof.

 

This letter agreement (this “Agreement”) shall be effective as of November 1,
2018.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature page follows]

 



 

 

 

 

 

    Very truly yours,           GTY INVESTORS, LLC             By: /s/ Harry L.
You       Name: Harry L. You         Title: Manager  

 

 

AGREED AND ACCEPTED BY:   GTY TECHNOLOGY HOLDINGS INC.     By: /s/ Harry L. You
  Name: Harry L. You     Title: President & CFO  

 



 

